



COURT OF APPEAL FOR ONTARIO

CITATION: United States v. Whyte, 2016 ONCA 624

DATE: 20160812

DOCKET: C60027 & C61639

Cronk, Juriansz & Watt JJ.A.

IN THE MATTER OF an appeal of a committal order pursuant to s.
    49 of the
Extradition Act
, S.C. 1999, c. 18

AND IN THE MATTER OF an application for judicial review
    pursuant to s. 57 of the
Extradition Act
, S.C. 1999, c. 18

BETWEEN

C60027/C61639

The Attorney General of Canada on Behalf of the
    United States of America and the Minister of Justice of Canada

Respondents

and

William R. Whyte

Appellant

Brian H. Greenspan and Robin K. McKechney, for the
    appellant

Jeffrey G. Johnston and Roy Lee, for the respondents

Heard: May 6, 2016

On appeal from the committal order of Justice T. Ducharme,
    dated December 19, 2014 and on application for judicial review of the surrender
    order of the Minister of Justice, dated August 21, 2015.

Watt J.A.:

[1]

In the beginning, a contract. A Canadian company. A foreign government.
    An agreement to supply armoured vehicles.

[2]

Soon, things began to go sideways. Money needed to complete the
    contract. Funds advanced. Late delivery. Substandard equipment.

[3]

In the end, a cancelled contract. Funds advanced, not returned. A
    prosecution begun. A lawsuit launched. Extradition sought. Committal ordered. Surrender
    ordered.

[4]

An appeal of the committal. A review of the surrender decision. An abuse
    of process alleged. A stay of proceedings sought. At the end of argument, this
    court declined to interfere. These reasons explain why.

THE BACKGROUND FACTS

[5]

The arguments advanced here focus on the impact on the committal and
    surrender decisions of the dismissal of a civil claim based on the same
    allegations contained in the criminal prosecution on which extradition is
    sought. A brief overview of the contract, the circumstances that gave rise to
    its cancellation and the civil and criminal proceedings in the United States is
    sufficient to provide context for this courts decision.

The
    Contracts

[6]

Armet Armoured Vehicles Inc. (Armet) is a Canadian company that
    designs, manufactures and sells armoured vehicles. William Whyte was the chief
    operating officer, sole shareholder and sole director of Armet. He directed all
    aspects of Armets business, including the bidding process for contracts and
    vehicle design. He made production decisions.

[7]

The Joint Contracting Command-Iraq (JCCI) is an agency of the United
    States Department of Defense. Part of JCCIs responsibility was to use United
    States funds to procure essential equipment for the United States
    reconstruction efforts in Iraq. This included providing training to Iraqi
    military and police so that those local forces could eventually assume
    responsibility for the mission of ensuring safety. In 2006, as part of that
    safety function, the United States military needed armoured gun trucks, to be
    operated by United States and Iraqi personnel to protect convoys of VIPs,
    including senior members of the Iraqi government.

[8]

Armet entered into two contracts with JCCI to provide a total of 32
    armoured vehicles for use in Iraq. The contracts contained terms that specified
    standards to ensure the safety of the occupants of these vehicles.

The
    Progress Payment

[9]

Armet failed to deliver vehicles on time. The company sought and
    obtained a progress payment of $825,000.00 to assist it in completing its
    obligations under the contracts in a timely way.

[10]

By the end of
    2007, Armet had delivered only six armoured vehicles, far fewer than what the
    contracts required.

The Cancellation of
    the Contract

[11]

In March 2008
    the United States government cancelled the Armet contracts and demanded
    repayment of the funds advanced as a progress payment. Armet made an offer to
    settle in March 2008 and a second, three years later, in April 2011. The United
    States did not respond to either offer.

The Alleged
    Deficiencies

[12]

The JCCI had
    several complaints about Armets failure to abide by the terms of the contracts.
    Armet failed to make timely delivery of the number of vehicles required under
    the contracts. The vehicles that were delivered contained inadequate protective
    equipment. Plywood and Styrofoam were substituted as blast protective
    materials. One sheet of armoured steel was on the roof and floor, instead of
    two. The gear shift space was protected only by a rubber ring. The vehicles
    were not equipped with run-flat tires. Instead, Armet had substituted cheaper
    tires that would not run when flat. Whyte knew about these defects and, in some
    cases at least, had authorized them. Yet he made no disclosure to JCCI.

The Diversion of Funds

[13]

JCCI alleges
    that Armet, through Whyte, diverted the funds received as a progress payment
    under the contracts to other purposes. For example, to pay expenses unrelated
    to the contracts with JCCI for the manufacture of armoured vehicles for the
    agency, including, Whytes personal expenses.

The Nigerian Contract

[14]

In September,
    2007, about six months prior to the cancellation of the contracts, Armet,
    through Whyte, is alleged to have redirected at least six vehicles, intended
    for delivery under the contract with JCCI, to the Nigerian government. The
    vehicles were repainted to the specifications of the Nigerian government and
    sold to it at a price greater than that payable under the JCCI contracts.

The United States
    Indictment

[15]

William Whyte
    has been indicted in the United States District Court for the Western District
    of Virginia on three counts of major fraud against the United States; six
    counts of wire fraud; and three counts of making false claims against the
    United States.

The
    Relator Civil Action

[16]

On October 16,
    2012 Frank Skinner, the former president of Armet, commenced a relator action
    on behalf of the United States government in the United States District Court
    for the Western District of Virginia. The action was commenced under the
qui
    tam
provisions of a United States federal statute, the
False Claims
    Act
, 31 U.S. Code §§ 3729
et seq.

The Extradition
    Proceedings

[17]

On August 15,
    2013, the Minister of Justice authorized the Attorney General of Canada to
    proceed in the Superior Court of Justice to seek an order for William Whytes
    committal for surrender to the United States for prosecution. The corresponding
    Canadian offence for which committal was sought is fraud.

[18]

The evidentiary
    foundation for the United States request is contained in the Record of the Case
    (ROC), dated July 16, 2013 and a Supplementary Record of the Case (SROC),
    dated October 21, 2014.

The Committal

[19]

On December 19,
    2014, a judge of the Superior Court of Justice ordered William Whyte committed
    for surrender for prosecution in the United States.

The
    Surrender Order

[20]

On August 21,
    2015, the Minister of Justice ordered William Whytes surrender to the United
    States for prosecution on the outstanding indictment against him in the United
    States District Court for the Western District of Virginia.

THE APPEAL FROM COMMITTAL

[21]

William Whyte
    appeals the order of committal. To advance his case, he seeks leave to
    introduce as fresh evidence a record submitted to the Minister in connection
    with the outcome of the relator action that was concluded after committal was
    ordered.

[22]

A brief
    description of the committal proceedings and the nature of the evidence
    proposed for admission is sufficient to understand and determine the argument
    advanced on appeal.

The Committal Hearing

[23]

At the committal
    hearing, the extradition partner contended that the ROC disclosed that the
    appellant obtained an advance payment on the contracts on the representation
    that the money was required to assist in the timely production of the armoured
    vehicles under the contracts with JCCI. Instead, the appellant directed the
    funds to his personal use and sold the vehicles to be supplied under the JCCI contracts
    to the Nigerian government at a higher price. To the extent that any armoured
    vehicles were delivered to JCCI under the contracts, they failed to comply with
    the terms of those contracts. The armouring was inadequate. The blast protection
    substandard. The tires did not run flat. The appellant knew of and authorized
    these deficiencies. This course of conduct amounted to fraud under Canadian law
    and warranted committal.

[24]

The appellant
    contended that he was open, honest and transparent in all his dealings with
    JCCI. He practised no deceit, uttered no falsehoods and engaged in nothing
    fraudulent in his conduct or discourse. The vehicles provided adequate protection.
    The contracts did not require flat-run tires. What occurred here is a civil
    contract dispute that does not rise to the level of criminal fraud under
    Canadian law.

The Committal Decision

[25]

After
    summarizing the allegations contained in the ROC and SROC, the positions of
    counsel and the role of a judge presiding at an extradition hearing, the extradition
    hearing judge framed the issue for decision as whether there is some evidence
    to support the finding that the contract was not complied with and that this
    failure constitutes fraud. He noted that any assessment of the credibility of
    the proposed witnesses and the reliability of their testimony was for the trial
    court in the United States, not for him as the extradition hearing judge.

[26]

After
    delineating the essential elements of fraud under Canadian law, the extradition
    hearing judge examined the evidence contained in the ROC and SROC to determine
    whether it disclosed evidence of the
actus reus
of fraud. He concluded
    that:

i.

diversion of the armoured vehicles to the Nigerian government;

ii.

diversion of the advance payment to personal expenditures; and

iii.

deficiencies in the armouring, ballistics protection and failure to
    supply run-flat tires

amounted to evidence of deceit, falsehood or other
    fraudulent means that resulted in deprivation and an actual loss or placing the
    pecuniary interests of the United States government at risk.

[27]

The extradition
    hearing judge was also satisfied that there was evidence capable of
    establishing the
mens rea
of fraud under Canadian law. The appellant
    was fully aware of the deficiencies of the vehicles and armouring, ballistics
    protection and the absence of run-flat tires  yet made no effort to advise
    JCCI or to take steps to correct them. In a similar way, the appellants
    knowledge of the diversions supported an inference of deliberate deceit on his
    part.

The Proposed Fresh
    Evidence

[28]

The appellant
    seeks to have admitted as fresh evidence, on the appeal from the order of
    committal, documents associated with the relator civil claim under the
False
    Claims Act
. These documents include several records from the United States
    District Court for the Western District of Virginia:

i.

a federal
False Claims Act
complaint, dated October 16, 2012;

ii.

a First Amended
False Claims Act
complaint, dated September 9,
    2014;

iii.

the trial courts instructions to the jury on June 3, 2015;

iv.

a Special Interrogatories and Verdict Form completed by the jury for
    persons; and

v.

a Judgment Order signed by the presiding judge in the Virginia action on
    July 6, 2015.

[29]

The court
    records indicate that the relator claim under the
False Claims Act
was
    dismissed and judgment given on behalf of the defendants, Armet and the
    appellant.

The Arguments on
    Appeal

[30]

Essential to the
    appeal from committal is the successful introduction of the proposed fresh
    evidence. This material grounds an argument that to order committal to permit
    prosecution of criminal charges that have already failed as a civil claim
    amounts to an abuse of process and a breach of the principles of fundamental
    justice. The remedy sought is a stay of proceedings.

[31]

The appellant
    says that it is a fundamental principle of Canadian criminal law that a person
    accused of crime should not be required to answer twice for the same
    allegations. Issue estoppel prohibits such relitigation. Its prerequisites are
    satisfied here. The civil complaint and criminal prosecution involved the same
    question and the same parties. The jury decision on the civil complaint is a
    final decision. The prerequisites of issue estoppel have been met.

[32]

The appellant
    contends that an extradition hearing judge has authority to stay proceedings
    under s. 25 of the
Extradition Act
,
    S.C. 1999, c. 18
for
Charter
infringements connected with
    the extradition process. To permit an order of committal to require the
    appellant to undergo a criminal trial involving the same allegations that the
    extradition partner cannot establish on a lesser standard of proof amounts to
    an abuse of process and an infringement of s. 7 of the
Charter
. The
    only appropriate remedy is a stay of the extradition proceedings.

[33]

According to the
    appellant, this court should receive as fresh evidence the court records
    relating to the civil claim. The evidence could not have been obtained, indeed
    was not available, at the time of the extradition hearing. As a court record,
    what is proposed for admission is credible, well-worthy of belief. It is
    relevant to the issues ripe for decision at the extradition hearing and, if
    admitted, could reasonably be expected to have affected the result when taken
    with the other evidence adduced at the hearing.

[34]

The respondent
    begins with a reminder that, aside from the submission underwritten by the
    proposed fresh evidence, the appellant has advanced no claim of error in the
    committal decision. The respondent rejects any submission that the evidence
    proposed for admission should be received. But even if the fresh evidence were
    admitted, the committal order should be sustained.

[35]

The respondent
    says that the proposed fresh evidence fails to satisfy at least two of the
    requirements established by
R. v. Palmer
, [1980] 1 S.C.R. 759. The
    evidence is not relevant. A claim of issue estoppel is a claim advanced in
    defence at trial.  In extradition proceedings, that means a trial in the
    foreign jurisdiction. Issue estoppel has nothing to do with the statutorily
    mandated, highly circumscribed function of a judge presiding at an extradition
    hearing. Since the proposed evidence is irrelevant to the matters in issue at
    the hearing, it follows that the evidence could not reasonably be expected to
    have affected the result of that hearing. This equally requires its rejection
    under
Palmer
.

[36]

The respondent
    acknowledges the authority of the extradition hearing judge to consider claims
    of abuse of process and
Charter
infringement at the extradition
    hearing. But there must be some nexus between the abuse or
Charter
infringement and the committal hearing. There is none here. Merely
    characterizing the claim as an abuse of process or constitutional infringement
    does not make it any less a defence  issue estoppel  for the foreign court,
    not an extradition hearing judge, to evaluate and determine.

[37]

The respondent
    also points out that to permit advancement of the argument put forward here
    risks intruding upon the authority of the Minister in connection with
Charter
issues. Each participant in the extradition process has a clearly defined and
    scrupulously enforced authority. To accede to the appellants submissions would
    compromise well-settled principles about the extradition process.

The Governing
    Principles

[38]

The principles
    that control this courts decision on this appeal are those that define the
    authority of an extradition hearing judge to consider substantive defences and
    allegations of abuse of process, as well as those that govern the reception of
    fresh evidence on appeal.

The Authority
    of the Extradition Hearing Judge

[39]

Extradition
    hearings are not trials. Nor are they to become trials. Trials are held in the
    foreign country according to its laws for an alleged crime said to have been
    committed there:
Canada v. Schmidt
, [1987] 1 S.C.R. 500, at p. 515;
United
    States of America v. Ferras
, 2006 SCC 33, [2006] 2 S.C.R. 77, at para. 46;
M.M. v. United States of America
, 2015 SCC 62, at para. 38.
    Extradition hearings are intended to be expeditious procedures to determine
    whether a trial should be held in a foreign jurisdiction:
United States of
    America v. Dynar
, [1997] 2 S.C.R. 462, at para. 122;
McVey (Re)
,
    [1992] 3 S.C.R. 475, at p. 551;
M. (M.)
, at para. 38.

[40]

Sections
    29(1)(a) and (3) of the
Extradition Act
define the role of the
    extradition hearing judge. That role is to determine two issues:

i.

whether there is evidence admissible under the Act of conduct that had
    it occurred in Canada, would justify committal for trial here on the offence
    set out in the authority to proceed; and

ii.

that the person before the court is the person sought by the extradition
    partner.

Satisfaction of these conditions mandates committal,
    failure to do so, discharge:

M. (M.),
at para. 22. The committal phase of
    the extradition process serves an important, albeit circumscribed and limited
    screening function:
M. (M.)
, at para. 36;
Ferras
, at para.
    50.

[41]

Section 29 of
    the
Extradition Act
delineates the role the extradition hearing judge
    is to perform in determining whether the evidence available to the prosecuting
    authority in the requesting state meets the domestic component of double
    criminality. The section directly links that role to the test for committal for
    trial in domestic proceedings:
M. (M.),
at para. 52;
Canada
    (Justice) v. Fischbacher
, 2009 SCC 46, [2009] 3 S.C.R. 170, at para. 35.

[42]

The tests for
    which s. 29 provides do not permit the extradition hearing judge to consider
    aspects of the alleged criminal conduct on which an accused bears an evidential
    burden:
M.(M.),
at para. 52;
Fischbacher
, at para. 52;
Schmidt
,
    at p. 515. This means that defences and other issues on which an accused bears
    an evidential burden occupy no place and exert no influence on the committal
    decision of the extradition hearing judge:
M. (M.),
at paras. 53,
    65-66.

[43]

In domestic
    prosecutions,
res

judicata
and issue estoppel are raised at
    trial, not at the preliminary inquiry. In extradition proceedings, they are not
    issues for the extradition hearing judge, rather for the trial court in the
    foreign jurisdiction to unravel:
United States of America v. Andrews
(1991), 65 C.C.C. (3d) 345 (Man. C.A.), at pp. 351-352. They are also relevant
    for the Minister to consider in deciding whether to order surrender:
United
    States of America v. K. (J.H.),
(2002), 165 C.C.C. (3d) 449 (Ont. C.A.),
    at para. 24, leave to appeal refused, [2002] S.C.C.A. No. 501.

[44]

The authority of
    an extradition hearing judge to consider
Charter
issues is not
    inherent, rather it emanates from s. 25 of the
Extradition Act
. That
    section gives the extradition hearing judge jurisdiction to consider
Charter
issues. This authority permits remedies for
Charter
breaches that
    pertain directly to the circumscribed issues relevant to the committal stage of
    the extradition process:
United States of America v. Kwok
, 2001 SCC
    18, [2001] 1 S.C.R. 532, at para. 57. Where the remedy requested is a stay of
    proceedings, the person sought must demonstrate a nexus between the conduct
    alleged to constitute an abuse of process and the committal hearing itself:
United
    States of America v. Khadr
, 2011 ONCA 358, 106 OR (3d) 449, at para. 45,
    leave to appeal refused, [2011] S.C.C.A. 316;
R. v. Larosa
(2002), 166
    CCC (3d) 449 (Ont. C.A.), at para. 52.

[45]

A person sought in
    extradition proceedings may introduce evidence at the hearing if:

i.

the evidence is
relevant
to the tests in s. 29(1) of the
Extradition Act
; and

ii.

the judge considers the evidence
reliable
.

These twin requirements  relevance and reliability 
    appear in s. 32(1)(c) of the Act:
M.(M.),
at para. 74.

[46]

The
relevance
requirement is linked directly to the committal test in s. 29 of the Act. In
    other words, the evidence must be relevant to the task of the extradition
    hearing judge. And that task is to determine whether the test for committal
    under s. 29(1) has been met. This involves consideration of the proposed
    evidence in light of the
limited
weighing the extradition hearing
    judge must undertake in applying the standard set for committal:
M.(M.)
,
    at para. 76.

[47]

To admit any
    evidence from the person sought offered to impeach the reliability of the
    evidence of the requesting state, the extradition hearing judge must be
    satisfied that the proposed evidence, considered in light of the entire record,
    could support the conclusion that the evidence essential to committal is so
    unreliable or defective that it should be disregarded:
M. (M.)
, at
    para. 78.

[48]

As a general
    rule, evidence that establishes a defence or attempts to establish a different
    or exculpatory account of events is not admissible at an extradition hearing.
    This evidence does not affect the reliability of the requesting states
    evidence, rather has to do with the ultimate reliability of the requesting
    states evidence which is for the foreign court, not the extradition hearing
    judge to determine:
M. (M.),
at para. 84.

Fresh
    Evidence on Appeal

[49]

The test to be
    applied when a party proposes the introduction of fresh evidence on appeal is
    uncontroversial:

i.

the evidence should generally not be admitted if it could have been
    obtained by the exercise of due diligence at trial;

ii.

the evidence must be
relevant
and bear upon a decisive or
    potentially decisive issue in the proceedings at first instance;

iii.

the evidence must be
reasonably
capable of belief; and

iv.

the evidence must be such that, if believed, it could reasonably, when
    taken with the other evidence adduced at trial, be expected to have affected
    the result.

See,
R. v. Palmer,
[1980] 1 S.C.R. 759, at p.
    775.


The
    Principles Applied

[50]

As I will
    explain I would reject the evidence proposed for admission in support of this
    ground of appeal and not give effect to the ground in any event.

[51]

To take first,
    the proposed fresh evidence.

[52]

The proposed
    evidence about the conclusion of proceedings in connection with the
False Claims
    Act
relator action in the United States could not have been obtained with
    the exercise of due diligence at the extradition hearing. The extradition
    hearing judge was aware of the existence of the relator civil action, but the
    litigation had not proceeded to trial, much less decision at that time. The
    proposed evidence consists principally of court records and thus appears
    reasonably capably of belief.

[53]

However, the
    proposed evidence is not relevant to nor does it bear upon any decisive or
    potentially decisive issue in the extradition hearing.

[54]

The proposed
    evidence is offered in support of a submission of issue estoppel, that is to
    say, that dismissal of the civil claim, which involved the same question, the
    same parties and resulted in a final decision, estops the United States
    government from proceeding with a criminal prosecution of the appellant. But,
    as I have already said, the task of the extradition hearing judge does not
    involve any role in the assessment of any potential defences or other aspects
    of the crime on which an accused bears an evidential burden. Such an assessment
    is assigned to the trial judge in the foreign jurisdiction.

[55]

Further, it
    follows inexorably from the irrelevance of the proposed fresh evidence that it
    cannot satisfy the cogency requirement of
Palmer
. In other words, when
    taken together with the rest of the evidence admitted at the hearing, the
    proposed evidence could not reasonably be expected to have affected the result
    of that hearing. The extradition hearing judges committal decision takes no
    cognizance of, thus cannot be affected by evidence of, defences, justifications
    or excuses that may be advanced at trial in the foreign jurisdiction.

[56]

In addition,
    even if the claims of abuse of process and
Charter
infringement could
    be established without admission of the proposed fresh evidence, neither would
    warrant an order quashing the committal. Each lacks the nexus required to the
    circumscribed issues relevant to committal.

[57]

Finally, claims
    of
Charter
infringement and abuse of process are relevant for the
    Minister to consider in determining whether to order or decline surrender. Each
    phase of the extradition process involves different considerations. To assign
    to the extradition hearing judge a task allocated to the Minister confuses the
    judicial phase with the executive role.

[58]

I would dismiss
    the appellants fresh evidence application and his appeal from committal.

JUDICIAL REVIEW
    OF THE SURRENDER DECISION

[59]

The applicant
    invokes s. 57(1) of the
Extradition Act
to judicially review the
    surrender decision of the Minister. He seeks an order quashing the warrant of
    surrender.

The Decision of the
    Minister

[60]

Counsel for the
    applicant made written submissions to the Minister on April 24, 2015 and again
    three months later, on July 23, 2015. The second set of submissions included
    the materials tendered as fresh evidence on the appeal from committal.

[61]

On August 21,
    2015, the Minister ordered the applicants surrender and provided his reasons
    for doing so in a letter to the applicants counsel.

The Reasons of the
    Minister

[62]

The Minister
    considered and rejected the applicants claims that he should decline to order
    surrender because:

i.

the evidence against the applicant is insufficient and unreliable;

ii.

the issues between the applicant and the JCCI are civil in nature and do
    not warrant extradition proceedings; and

iii.

the dismissal of the civil claim against the applicant in the United
    States is dispositive of the criminal proceedings in which his extradition is
    sought.

[63]

In connection
    with the first two grounds, the Minister noted that each had been argued before
    and rejected by the extradition hearing judge. This was, according to the
    Minister, the proper forum in which to advance those arguments. Each would be
    subject to appellate review. In any event, he was of the same view in
    connection with each as the extradition hearing judge.

[64]

The conclusion
    of the Minister in connection with the impact of the dismissal of the civil
    claim is captured in two passages of his reasons:

The appropriate forum to raise a claim of abuse of process on
    the basis of impermissible relitigation is the trial court in the United
    States. In the context of impermissible relitigation, the doctrine of abuse of
    process engaged 
the inherent power of the court
to prevent the misuse
    of its procedure, in a way that wouldbring the administration of justice into
    disrepute (
Canam Enterprises Inc. v. Coles
(2000), 51 OR (3d) 481 (CA),
    at para. 55,
per
Goudge J.A., dissenting (approved [2002] 3 SCR 307), (emphasis
    added)). The outcome of the civil proceedings conducted in the United States,
    which are of a different nature and based on an unknown record, is not, in my
    view, relevant to my decision on surrender.



Mr. Whyte will have an opportunity to challenge the criminal
    proceedings against him on the basis of the outcome of the civil claim before
    the trial court in the United States. In these circumstances, the issue of
    whether the result of the civil claim in the United States is dispositive of
    the criminal proceeding against Mr. Whyte is a matter for the trial court in
    the United States to determine, and there is no basis to deny surrender on this
    ground.


The Arguments on Review

[65]

The applicant
    says that in making his decision on surrender, the Minister was required to
    take into account the conduct of proceedings in the requesting state, both
    before and after the extradition request. This included the conduct of, and the
    result in, the civil proceedings based on the same allegations that ground the
    counts included in the indictment on which extradition is sought.

[66]

The applicant
    contends that the Minister wrongly concluded that the disposition of the civil
    action was not relevant to his surrender decision. He also erred, according to
    the applicant, in concluding that the criminal prosecution did not represent an
    attempt to impeach a judicial finding by relitigating it a different forum. The
    Ministers failure to consider the impact of the dismissal of the civil claim,
    leaving it to the foreign trial court to decide its effect, offends the
    principles of fundamental justice.

[67]

The respondent
    begins with a reminder that the standard of review we are to apply to the
    Ministers surrender decision is reasonableness. His decision is entitled to
    substantial deference, less so with respect to the application of s. 7 of the
Charter
,
    but subject to a high threshold. Section 7 may be successfully invoked only
    where the particular treatment to which a person sought will be subject in
    their requesting state would violate Canadas sense of fundamental justice or
    amount to an abuse of process. And that is simply not this case.

[68]

The respondent
    argues that the applicant seeks to have Canadian authorities apply domestic
    legal principles to charges pending in a foreign jurisdiction as if extradition
    proceedings were a domestic trial on the merits. This is contrary to the
    presumption that the applicant will get a fair trial in the foreign
    jurisdiction; pays no heed to the deference due to the criminal law and
    procedure of the requesting state; and amounts to an attempt to pre-empt the
    decision of the foreign trial court.

[69]

According to the
    respondent, before the
unavailability
of a defence could engage the
    threshold for a refusal under s. 44(1)(a) of the
Extradition Act
, or
    contravene the principles of fundamental justice, there must be a difference in
    substance in the laws of the requesting and requested state such that a defence
    available in Canada has no functional equivalent in the foreign jurisdiction; there
    must be a reasonable prospect that the defence would be successful if an
    accused were tried for the same conduct here; and the disparity between the
    laws in the two countries must lead to a significantly greater jeopardy for the
    person sought in the requesting state. This threshold is not met in this case.

The
    Governing Principles

[70]

Several principles
    exert an influence in a determination of the outcome of this review of the
    Ministers surrender decision.

[71]

First, the applicable
    standard of review is that of reasonableness. Blind submission to the
    Ministers assessment is not permissible. Nor is a reviewing court to re-assess
    the relevant factors and substitute its view for that of the Minister. Our task
    is to determine whether the Ministers decision falls within a range of
    reasonable outcomes. The court does this by asking whether the Minister considered
    the relevant facts, applied the correct legal test and reached a defensible
    conclusion:
Lake v. Canada (Minister of Justice)
, 2008 SCC 23, [2008]
    1 S.C.R. 761, at para. 41;
M.(M.)
, at para. 106.

[72]

Second, at the
    surrender stage, the Minister is required to decide whether it is politically
    appropriate and not fundamentally unjust for Canada to extradite the person
    sought. To make this decision, the Minister must consider all the relevant
    circumstances, not only individually, but also cumulatively, to determine
    whether surrender would be unjust or oppressive:
Fischbacher
, at
    paras. 36-37;
M.(M.)
, at para. 113.

[73]

Third, it is
    incumbent on the Minister to assess the potential consequences for the person
    sought of being subjected to the law of the foreign state. The foreign state,
    for example, may deal with a person sought on surrender in such a way that it
    would violate the principles of fundamental justice, and thus be unjust and
    oppressive to order surrender:
Schmidt
, at p. 522;
Lake
, at
    para. 24;
M.(M.),
at para. 115.

[74]

Fourth, the
    availability of potential defences, which fall outside the scope of the double
    criminality inquiry required at the Authority to Proceed and committal phase of
    the process, can nonetheless be relevant at the surrender stage. This is so
    where a significant discrepancy and jeopardy exists for the same conduct
    between Canada and the requesting state. As a consequence, the Minister should
    consider, when relevant, how the person sought would be affected by the
unavailability
of a comparable defence in the requesting state to that available in Canada in
    equivalent circumstances:
Fischbacher
, at para. 54;
M.(M.)
,
    at paras. 116-118.

[75]

It does not
    follow, however, that every discrepancy in the availability of defences,
    justifications or excuses or in jeopardy, as between Canada and the requesting
    state, stamps an extradition as unjust or oppressive or contrary to the
    principles of fundamental justice. The language unjust or oppressive posits a
    high test, one that falls to be applied in light of a panoply of relevant
    factors, including not only the circumstances of the person sought, but also
    the principles of comity and reciprocity that are the bedrock of extradition:
Fischbacher
,
    at para. 54;
M.(M.)
, at para. 119.

[76]

As a general
    rule, the mere existence of differences in legal systems between Canada and the
    requesting state, in this case the United States of America, is not, without
    more, a basis upon which the Minister should refuse surrender. Before the
unavailability
of a defence in the foreign jurisdiction could engage the threshold for
    ministerial refusal under s. 44(1)(a) or be considered as contrary to the
    principles of fundamental justice, the person sought must show:

i.

a difference of substance, not of mere labeling or slight variations in
    definition, in the respective laws of the requesting and requested state;

ii.

a reasonable prospect of success were the defence to be raised if the
    person sought were tried for this same conduct in Canada; and

iii.

the difference between the laws of the two countries must lead to a
    significantly greater jeopardy for the person sought in the requesting state.

See,
M.(M.)
, at paras. 120 and 122-124.

The Principles Applied

[77]

The standard of
    review applicable to the surrender decision is reasonableness, not correctness.
    This court does not re-assess the relevant factors and substitute its own view
    of how those factors play out in this case. To determine whether the surrender
    decision falls within a scope of reasonable outcomes, the court asks whether
    the Minister considered the relevant facts and reached a defensible outcome. In
    my view, subject to what I will say about his treatment of issue estoppel, he
    did so.

[78]

For three
    reasons, I would not interfere with the surrender order.

[79]

First, the
    conclusion of the Minister that the appropriate forum to raise a claim of abuse
    of process, in relation to the dismissal of the civil claim, is the trial court
    in the United States, is entirely reasonable. The Minister considered the
    relevant facts, the applicable law and reached a defensible conclusion that
    this issue did not provide a basis for denying surrender. That decision falls
    well within the range of reasonable outcomes and is entitled to deference.

[80]

Second, the
    applicant has adduced no evidence that issue estoppel, perhaps differently
    labeled, is not available as a defence in the requesting state. Indeed,
    decisions such as
Ashe v. Swenson
, 90 S. Ct. 1189, 397 U.S. 436 (1970)
    confirm its availability as a rule of federal law albeit with a different
    description  collateral estoppel.

[81]

Third, accepting
    that the Minister failed to consider that the unavailability of issue estoppel as
    a defence in the requesting state could engage the threshold for refusal under
    s. 44(1)(a) of the
Extradition Act
, or be considered contrary to the
    principles of fundamental justice, the circumstances here fall well short of
    that threshold. The defence is available in the requesting state. That it is
    labeled differently is not a difference in substance. Any differences do not
    lead to a significantly greater jeopardy for the applicant in the requesting
    state.

CONCLUSION

[82]

For the reasons
    given, I would dismiss the appeal from committal and the application for
    judicial review of the Ministers surrender order.

Released: August 12, 2016 (DW)

David
    Watt J.A.

I agree E.A. Cronk
    J.A.

I agree R.G.
    Juriansz J.A.


